EXHIBIT 99.6 PART IV ITEM 15.EXHIBITS AND FINANCIAL STATEMENT SCHEDULES (a) (2)List of financial statement schedules filed as part of this Form 10-K The following financial statement schedule of Martin Marietta Materials, Inc. and consolidated subsidiaries is included in Item 15(c) of this Form 10-K. Schedule II - Valuation and Qualifying Accounts All other schedules have been omitted because they are not applicable, not required, or the information has been otherwise supplied in the financial statements or notes to the financial statements. The report of the Company’s independent registered public accounting firm with respect to the above-referenced financial statements is included in the 2016 Annual Report, and that report is hereby incorporated by reference in this Form 10-K.The report on the financial statement schedule and the consent of the Company’s independent registered public accounting firm are attached as Exhibit 23.1 to this Form 10-K. 1 ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES (continued) SCHEDULE II — VALUATION AND QUALIFYING ACCOUNTS MARTIN MARIETTA MATERIALS, INC. AND CONSOLIDATED SUBSIDIARIES Col A Col B Col C Col D Col E Additions Description Balance at beginning of period Charged to costs and expenses Charged to other accounts- describe Deductions-describe Balance at end of period (Amounts in Thousands) Year ended December 31, 2016 Allowance for doubtful accounts $ $ — $ — $ (a) $ Allowance for uncollectible notes receivable — — (a) Inventory valuation allowance (b) 0 Year ended December 31, 2015 Allowance for doubtful accounts $ $ $ — $ — $ Allowance for uncollectible notes receivable — — (a) Inventory valuation allowance (b) (c) Year ended December 31, 2014 Allowance for doubtful accounts $ $ — $ — $ 4 (a) $ Allowance for uncollectible notes receivable — (d) (a) Inventory valuation allowance (d) (c) (a) Write off of uncollectible accounts and change in estimates. (b) Application of reserve policy to acquired inventories. (c) Divestitures. (d) Application of reserves to acquired notes receivable. 2
